660 So.2d 364 (1995)
METROPOLITAN DADE COUNTY, Appellant,
v.
James K. O'BRIEN, and Ronda O'Brien, his wife, Appellees.
Nos. 95-1477, 95-1952.
District Court of Appeal of Florida, Third District.
September 13, 1995.
*365 Robert A. Ginsburg, County Attorney, and Thomas H. Robertson, Assistant County Attorney, for appellant.
Aubrey Rudd, Miami, for appellees.
Before HUBBART, JORGENSON, and GERSTEN, JJ.
PER CURIAM.
Appellant, Metropolitan Dade County (County), appeals the trial court's denial of a temporary injunction against appellees, James and Ronda O'Brien (the O'Briens). We reverse and remand with directions.
The O'Briens established a business without complying with various county ordinances or securing necessary permits. The County sued the O'Briens, requesting a preliminary injunction. Although the trial court found the O'Briens were violating several ordinances, it denied the County's request and gave the O'Briens time to secure a variance. The trial court allowed the County to again seek a temporary injunction in ninety days. It did.
Because the O'Briens failed to secure a variance, the trial court again declined to issue an injunction. The trial court stated it would entertain the County's motion, for the third time, in sixty days. The County appeals both denials of a temporary injunction.
Where the government seeks an injunction in order to enforce its police power, any alternative legal remedy is ignored and irreparable harm is presumed. Rich v. Ryals, 212 So.2d 641 (Fla. 1968); Florida Dep't of Envtl. Regulation v. Kaszyk, 590 So.2d 1010 (Fla. 3d DCA 1991); Harvey v. Wittenberg, 384 So.2d 940 (Fla. 3d DCA 1980).
Here, the O'Briens began a business without complying with the county code, were aware of their violations, and continue to violate county ordinances. Under these extreme circumstances, the trial court abused its discretion because the government has a clear legal right to relief. Therefore, the trial court's order is reversed, and this matter is remanded for entry of a temporary injunction.
Reversed and remanded with directions.